Citation Nr: 1818825	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991, from August 2002 to July 2003, and from December 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the Veteran testified at hearing before the Board, at which time he submitted additional evidence with a waiver of original jurisdiction.  A transcript of this hearing has been associated with the record.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased 50 percent rating for PTSD have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 4.7, 4.124(a), 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the medical and lay evidence currently of record is sufficient to fairly and accurately adjudicate the Veteran's claim.  The Veteran has not stated that his PTSD has worsened in severity such that a new VA examination would be indicated.
Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code (DC) 9411.  The next higher 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this case, the Board finds that an increased 50 percent rating, but no higher, is warranted for the Veteran's PTSD throughout the appeal period.  Specifically, the evidence demonstrates that the Veteran has difficulty establishing and maintaining effective work and social relationships.  Socially, the Veteran was shown on 2013 VA examination to be in the midst of his second divorce, and he also exhibited a strained relationship with his grown daughter.  The treatment records subsequently reflect that he was involved in a relationship that, when ended, resulted in the Veteran's short hospitalization for a suicide attempt.  He reported having one friend on whom he could rely.  Occupationally, the Veteran reported on 2013 VA examination that he had recently left his employment position because he was wrongly accused of assault and felt that he had to resign. The Veteran reported at his hearing before the Board that he had worked in various different construction jobs as an equipment operator but had trouble holding on to one particular position.  In one construction position, he experienced recurring PTSD symptoms related to the proximity to an aircraft flight line and the sound of close-by airplanes. 

The Board notes that the 2013 VA examiner determined that the Veteran experienced occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks; the Board observes that these symptoms are in line with the impairment described under the 30 percent rating of DC 9411.  However, when analyzing the 2013 examination report in combination with the treatment records and lay statements in the file, it is apparent that the Veteran's PTSD symptoms have fluctuated throughout the appeal period.  As example of this fluctuation, the Board observes that: the 2013 VA examination report reflects mild sleep impairment and no panic attacks, but the Veteran submitted a March 2014 lay report of increased insomnia, nightmares, and panic attacks; he was seen for suicidal inclinations in May and June 2014; in June 2014, he reported feeling better but experiencing hypervigilance, trouble with mood, nightmares, and avoidance of social situations; in March 2015, his VA psychiatrist stated that the Veteran was working on remaining employed and keeping healthy relationships, but that his PTSD would at times lead to heavy alcohol use and distance from treatment.  Taking into consideration the above, the Board finds that a higher 50 percent rating better describes the Veteran's PTSD disability picture when compared to the rating schedule.

However, the Board finds that a rating higher than 50 percent is not warranted at any time during the appeal period.  Specifically, while the Veteran was treated for suicidal inclinations on two occasions in 2014, the records reflect that those incidents occurred following a traumatic break-up and that other suicidal ideation or attempts have not been shown more generally in the treatment records.  Specifically, although the Veteran reported prior ideation and attempts at the hearing, he denied suicidal thoughts or ideations upon VA examination.  While the Board notes the severity of any indication of suicidal intent, these few documentations of suicidal ideation and intent are distinguishable from the frequency observed in Bankhead v. Shulkin, 29 Vet. App. 10 (2017).   Moreover, the 2015 statement from his treating VA psychiatrist reflects that his symptoms have "remained fairly constant" "with little fluctuation" and the 2013 VA examination, and the VA treatment records, reflect mental status examination was generally within normal limits, with normal conversation, speech, orientation, and hygiene.  While the Veteran has been shown to suffer from episodes of panic and depression, described at his hearing as occurring four times per week, such has not prevented him from functioning independently:  his vocational rehabilitation folder reflects that he was able to obtain a degree and certification as a welder in 2016 and went on to find gainful employment in that profession.  The evidence reflects that he is independently attending to his activities of daily living and able to begin and maintain relationships.  

Although the Board has taken into consideration the above evidence, his period of homelessness in 2015, his sustained PTSD treatment and ability to function successfully in vocational rehabilitation, it find that the criteria for the higher 70 percent rating have not been met.  Significantly, the 2013 VA examiner found that the Veteran suffered from a mild PTSD impairment and none of the evidence reflects that he occupational and social impairment in most areas.  He does not have symptoms similar in severity and frequency as noted in the next higher rating of 70 percent.  He has not displayed obsessional rituals that interfere with his routine activities, his speech and hygiene are within normal limits, there is no indication of episodes of violence other than the identified isolated incidents of suicidal inclination, and his special orientation is consistently intact.  Additionally, he has not obtained symptoms similar in severity and frequency as those required for a 70 percent rating.  Moreover, as the evidence of record demonstrates that the Veteran has maintained employment in various different fields during the appeal period, and he has not stated that his PTSD prevents gainful employment, the Board finds that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



[Continued on next page.]
ORDER

An increased 50 percent rating, but no higher, for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


